Citation Nr: 0033904	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  99-18 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for bursitis of the 
left knee, evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active duty from February 1953 to February 
1956, November 1957 to August 1962, and from April 1969 to 
June 1974.

In a June 1998 rating action, the RO increased the evaluation 
for the veteran's service- connected lumbosacral strain from 
noncompensable to 20 percent disabling, and  for the 
veteran's service connected bursitis of the left knee from 
noncompensable to 10 percent disabling.  The veteran 
perfected an appeal for higher ratings for both disabilities 
with the Board of Veterans' Appeals (Board).


REMAND

The veteran contends that his service-connected lumbosacral 
strain and bursitis of the left knee are more disabling than 
currently evaluated and warrant higher evaluations. He says 
that he experiences constant pain and discomfort in his low 
back and left knee which affects the types of jobs he is able 
to perform. 

The United States Court of Appeals for Veterans Claims 
(formerly, the United States Court of Veterans Appeals) 
(Court) has held that, when a veteran alleges he suffers pain 
due to a service-connected musculoskeletal disability in 
which the degree of disability is based on consideration of 
limitation of motion, an examiner's report should include an 
assessment of the degree of functional loss, if any, due to 
pain, weakened movement, excess or premature fatigability or 
incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 205-207 
(1995).  See also 38 C.F.R. §§ 4.40, 4.45 (2000).

In connection with the veteran's September 1997claims for 
increased evaluations for both disorders, he underwent a VA 
orthopedic examination in November 1997.  Range of motion 
testing revealed reduced ranges of motion for both the 
lumbosacral spine and the left knee.  Furthermore, on 
examination of the lumbosacral spine, it was noted that there 
was moderate pain upon range of motion testing.  The veteran 
also reported experiencing pain when lifting objects and when 
squatting.  Upon examination of the left knee, the veteran 
reported experiencing pain on a daily basis with occasional 
buckling of the knee.  There was moderate degree of laxity of 
the anterior cruciate ligament.  The diagnoses were chronic 
strain of the lumbosacral spine and traumatic arthritis of 
the left knee.  However, the examiner did not express an 
opinion as to the degree of additional functional loss 
experienced by the veteran, to include The examiner failed to 
address the rating factors discussed by the Court in its 
DeLuca decision.  Consequently, the veteran should be 
reexamined.  See Caffrey v. Brown, 6 Vet. App. 377 (1994).

Furthermore, the veteran indicated in an August 1998 VA Form 
9 (Appeal to the Board of Veterans' Appeals) that he has been 
receiving continuous treatment for both conditions at the VA 
Medical Center (VAMC) in Buffalo, New York.  A review of the 
claims folder reveals that a previous request for treatment 
records was sent from the RO to the Buffalo VAMC in September 
1997; however, only one record was actually received.  
Subsequent to that request, the veteran's representative 
provided a copy of another treatment record from Buffalo 
VAMC.  Thus, the RO should once again request all outstanding 
pertinent medical records from the Buffalo VAMC in Buffalo 
and associate all records received with the claims folder.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The RO should also obtain and 
associate with the record outstanding pertinent medical 
records from any other source identified by the veteran.  

Further, on remand, the RO should also ensure compliance with 
the notice and duty to assist provisions contained in 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  

Accordingly, the case is hereby REMANDED to the RO for the 
following development and consideration:

1.  The RO should obtain and associate 
with the record all outstanding pertinent 
medical records from the Buffalo, VAMC, 
as well as from any other source or 
facility identified by the veteran.  If 
any requested records are not available, 
or the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
veteran's claims file, and him and his 
representative so notified.

2.  After all available records are 
associated with the veteran's claims 
file, the veteran should be afforded a 
special VA orthopedic examination to 
determine the present severity of his 
service-connected low back and left knee 
disabilities.  The entire claims folder, 
to include a complete coy of this REMAND, 
must be made available to and be reviewed 
by the physician designated to examine 
the veteran.  All appropriate tests and 
studies, to include X-rays and range of 
motion studies (the latter expressed in 
degrees, with normal ranges provided for 
comparison purposes) should be conducted, 
and all clinical findings should reported 
in detail.

With respect to each service-connected 
disability, the examiner should render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the 
disability.  In addition, the physician 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use.  To 
the extent possible, the examiner should 
express such functional loss in terms of 
additional degrees of limited motion.  
The examiner should also indicate whether 
there is slight, moderate, or severe 
recurrent subluxation or lateral 
instability; and, if present, offer an 
opinion as to whether such finding is 
medically considered a part of, or a 
separate disability distinct from, the 
veteran's service-connected bursitis.  
All examination findings, along with the 
complete rationale for each opinion 
expressed should be set forth in a 
typewritten report.

Finally, the examining physician should 
review pertinent aspects of the veteran's 
medical and employment history, and 
comment on the effects of the service-
connected low back and left knee 
disorders upon his ordinary activity and 
how it impairs him functionally, 
particularly in the work place.  

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000) and 00-92 (December 
13, 2000), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

4.  After completion of the requested 
development, and any other development 
deemed warranted by the record, the RO 
should readjudicate the claim in light of 
all relevant evidence of record, and all 
pertinent legal authority, to include 
that governing consideration of 
functional loss due to pain and other 
factors, cited above. The RO also should 
consider whether an increased rating on 
an extra-schedular basis, pursuant to 
38 C.F.R. § 3.321(b) (2000), is warranted 
for either disability.  The RO must 
provide full reasons and bases for its 
determinations, addressing all matters 
and concerns noted in this REMAND.

5.  If either benefit sought on appeal 
continues to be denied, the veteran and 
his representative should be furnished an 
appropriate Supplemental Statement of the 
Case and be given an opportunity to 
submit additional evidence and/or 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



